Title: To George Washington from Samuel Huntington, 15 December 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia December 15. 1780
                        
                        Enclosed you will receive the Copy of a resolve of Congress of the 14th Instant, refering the Petition of
                            Coll Loring, & Papers therein mentioned, which are also here with enclosed; to your Excellency. I have the Honor
                            to be with the highest respect your Excellencys most obedient & most humble servant
                        
                            Sam. Huntington President
                        
                    